Citation Nr: 0514619	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  98-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
October 1991.  He also had periods of active duty for 
training from February 12, 1987 to June 25, 1987, July 9 to 
July 24, 1988, and July 21 to August 3, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada that, among other things, determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches.

In April 2000, the Board reopened this claim and remanded the 
matter for further development and adjudication.  The case is 
again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, this claim must be remanded 
for further development and adjudication.

When this claim was previously before the Board in April 
2000, the matter was remanded for further development.  In 
doing so, the Board directed that the RO arrange for an 
appropriate VA examination to determine the nature and extent 
of any headaches, to include migraines.  The examiner was 
also requested to review the claims folder prior to the 
examination for use in the study of the case, and to offer an 
opinion as to the time of onset of any headaches, including 
migraines.  This was important because, as the Board observed 
at that time, the appellant's Army reserve records reflected 
that the appellant was treated for tension headaches in April 
1987.  

In December 2003, a VA examination was conducted in 
connection with the claim and a diagnosis of Migraines was 
found.  The examiner, however, failed to address the question 
of nexus to service and also noted that the claims file was 
not available for review at the time of the examination.  In 
a letter dated in March 2004, the examiner who performed the 
December 2003 examination, stated that he received and 
reviewed the appellant's claims file.  The RO then, noting 
the deficiencies of the previous examination, requested that 
the examiner again review the appellant's file and prepare an 
addendum addressing the questions raised in the April 2000 
Board remand.  The examiner the prepared an addendum dated in 
September 2004 addressing some of the Board's questions.  The 
addendum, however, failed to note whether the appellant's 
file had been reviewed in connection with his opinions and 
also failed to offer an opinion as to the time of onset of 
any headaches, including migraines, a key part of the Board's 
April 2000 remand.  

In light of the foregoing, the Board concludes that this 
matter must be remanded for compliance with the Board's April 
2000 remand instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Here, the Board finds that the appellant should be afforded a 
new VA examination to determine the nature and extent of any 
headaches, to include migraines, and to address in full the 
questions posed in the April 2000 Board remand.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The appellant should be afforded a 
new VA examination to determine the 
nature and extent of any headaches, to 
include migraines.  All necessary tests 
and studies deemed appropriate by the 
examiner should be performed.  The 
examiner must review the claims folder 
for use in the study of the case.  In 
reviewing the appellant's case, the 
examiner is further requested to offer an 
opinion as to the following:

(i)	The date of onset of any headaches, 
including migraines.  In this 
regard, the examiner should comment 
on the appellant's service medical 
records, to include an April 1987 
treatment report indicating that the 
appellant was treated for tension 
headaches at that time.  The 
examiner should also indicate 
whether the tension headaches noted 
in April 1987 are related to the 
appellant's current headache 
disability.
(ii)	If the appellant's headaches, 
including migraines, pre-existed 
service, including the appellant's 
active duty for training, an opinion 
should be given as to whether his 
condition became worse in active 
duty service or active duty for 
training.
(iii)	If his headaches, including 
migraines, worsened during service 
or active duty for training, an 
opinion should be given as to 
whether the worsening was due to the 
natural progression of his 
condition.  
(iv)	Finally, the examiner should offer 
an opinion as to whether any current 
diagnosis of headaches, including 
migraines, is etiologically related 
to the appellant's active military 
service or active duty for training.  
The complete rationale for all opinions 
expressed must be provided.  If the 
examiner is unable to provide a complete 
opinion, the reason why the opinion 
cannot be provided must be explained.

2.  Following the above, the RO should 
review the examination reports and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

3.  After completion of the foregoing, 
the RO should again review this claim.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  If any determination 
remains adverse to the appellant, the 
appellant and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




